Exhibit 10.56
(LETTERHEAD OF NEUSTAR LOGO) [w75001w7500102.gif]
January 29, 2008
Mr. Larry Bouman
c/o NeuStar, Inc.
46000 Center Oak Plaza
Sterling, VA 20166
Re: Status Change Agreement
Dear Larry:
This agreement (the “Agreement”) confirms the change of your employment status
(the “Status Change”) with Neustar, Inc. (the “Company”) effective Friday,
February 15, 2008 (the “Status Change Date”) and your employment and termination
arrangements thereafter.
1. Position and Duties. You will remain a full-time employee in your current
capacity as Senior Advisor to management until the Status Change Date. During
the Part-Time Term (as defined below), the Company hereby agrees to employ you
on a part-time basis from and after the Status Change Date. You hereby accept
such employment. During the Part-Time Term, you shall provide an average of at
least 20 hours of service per regular work week on a schedule to be determined
between you and the Company. You shall be subject to, and shall act in
accordance with, the instructions and directions of the Company. The services
shall be of a dignity comparable with your current full-time position and may
include, without limitation, special projects related to product development
processes, advice regarding technology operations in Israel, recruitment of a
Vice President of technology operations, and oversight of acquisition
integration. During your employment hereunder, the Company shall reimburse you
for reasonable business expenses incurred in connection with the performance of
your duties hereunder in accordance with the Company’s usual policies and
practices, including those as to approval and documentation. Your office shall
be at the same Company facility at which it was located immediately prior to the
Status Change Date.
2. Part-Time Term. The term of your part-time employment shall commence as of
the Status Change Date and end on June 30, 2008; provided, however, that if the
Company determines you have incurred a “separation from service” under
Section 409A of the Internal Revenue Code of 1986, as amended, and regulations
thereunder prior to such date, the term shall end on the date of such separation
from service (the “Part-Time Term”); and provided, further, that the Company may
terminate this Agreement at any time for Cause, or as a result of violation by
you of your obligations set forth herein. The date on which your employment
terminates pursuant to the preceding sentence shall be referred to herein as the
“Termination Date.” For purposes hereof, “Cause” means (i) acts by you that
constitute fraud, theft, dishonesty or willful misconduct with regard to the
Company or in connection with your duties for the Company, (ii) your willful
engagement in conduct materially injurious to the Company, (iii) your failure to

 



--------------------------------------------------------------------------------



 



attempt in good faith to comply with the lawful instructions of the Company,
(iv) your indictment for, conviction of, or plea of no contest to, a charge of a
felony (other than a traffic violation) or any other crime involving fraud,
dishonesty or moral turpitude, (v) any breach of the Agreement Respecting
Noncompetition, Nonsolicitation and Confidentiality dated January 29, 2008
between you and the Company (the “Noncompetition Agreement”), or (vi) the
reasonable determination by the Company that you have failed to comply with the
Company’s Code of Business Conduct, as it may be amended from time to time.
3. Compensation. During the Part-Time Term, the Company shall continue to pay
you at a rate of base salary equal to the base salary rate in effect immediately
prior to the Status Change Date ($425,000 per year). Such amount shall be
payable in installments through the Company’s normal payroll practices. Such
payments shall be in lieu of any paid time off entitlement as of the date
hereof, and you will not accrue nor be eligible for paid time off during the
Part-Time Term. You will be eligible for an annual bonus for 2007 pursuant to
the Annual Performance Incentive Plan (“PIP”), in accordance with the terms of
the PIP. You will also be eligible for an annual bonus for 2008 pursuant to the
PIP, based upon Company performance and a target of 100% of your annual base
salary ($425,000), pro-rated based on your days of service through the
Termination Date. Such annual bonuses for 2007 and 2008 through the PIP will be
paid at the time bonuses are paid to the Company’s other senior employees for
the relevant year pursuant to the terms of the PIP. Additionally, subject to
your execution and non-revocation of a release in the form attached as Exhibit A
hereto within 21 days following the Termination Date, as compensation for the
agreements made by you herein, as soon as practicable following January 1, 2009,
the Company shall pay you a special bonus equal to $212,500, less applicable
withholding.
4. Restricted Stock Award. In consideration of the services to be provided
hereunder, the Compensation Committee of the Board of Directors of the Company
has granted you a restricted stock award of 20,000 shares of the Company’s
common stock pursuant to the Company’s 2005 Stock Incentive Plan and a
Restricted Stock Agreement dated January 21, 2008 between you and the Company
(the “Restricted Stock Agreement”). You hereby acknowledge that the performance
threshold (at least 100% of the Company’s target performance under the PIP for
2007) for your award dated March 5, 2007 of 50,000 restricted stock units in
respect of shares of the Company’s common stock was not met.
5. Employee Benefits. You recognize that your status as an employee for any
equity or benefit plans shall be determined by applicable law, and the Company
makes no representation or warranty as to such status or treatment. During the
Part-Time Term, you may participate in the Company’s benefit plans to the extent
you are eligible as a result of your part-time employee status and the number of
hours you actually work. Notwithstanding the foregoing, as of the date hereof,
you shall not be a participant in any employee benefit plans, programs, policies
or arrangements providing for severance or termination pay, including but not
limited to the Key Employee Severance Pay Plan (collectively, “Severance
Arrangements”), and you shall have no rights to any severance or termination
payments, or any other compensation or benefits on account of your separation
from service, under any Severance Arrangements. For purposes of this Agreement,
the Restricted Stock Agreement shall not be considered a Severance Arrangement.

2



--------------------------------------------------------------------------------



 



6. Other Employment. In the event that you commence any other employment or
material consulting activities prior to the Termination Date, you shall promptly
notify the Company. If the Company in good faith determines that such activities
will materially interfere with your ability to timely and adequately perform
your services hereunder (or thereafter they so interfere), the Company may
terminate your employment hereunder if you perform such activities (or do not
cease such activities within 10 days) after being notified thereof.
7. Post-Term Consulting. Following the Termination Date through December 31,
2008 (the “Consulting Period”), you shall be available via telephone, e-mail, or
other means of telephonic or electronic communication to provide consulting
services from time to time as the Company shall reasonably request. You and the
Company acknowledge that the level of services performed during the Consulting
Period are intended to be permanently decreased to no more than 20% of the
average level of services you performed (whether as an employee or an
independent contractor) for the Company over the immediately preceding 36-month
period (or your full period of services to the Company, if less than 36 months)
prior to the Termination Date. In consideration for such services, the Company
shall reimburse a portion of your premium for continuation coverage under the
Company’s medical plans (corresponding to the portion of such premium the
Company pays for its active employees) for you and your eligible dependents
during the Consulting Period, provided you timely elect such coverage and pay
the applicable premium, and provided further that such reimbursement shall be
made prior to December 31, 2009. You will receive no other employee benefits
following the Termination Date, except as expressly set forth herein or pursuant
to the terms of the Company’s benefit plans.
8. Confidentiality of Agreement. The terms and conditions of this Agreement are
and shall be deemed to be confidential, and, unless required by law, shall not
be disclosed by you to any person or entity without the Company’s prior written
consent, except for purposes of consultation with accountants and attorneys,
provided that, to the maximum extent permitted by applicable law, rule, code or
regulation, they agree to maintain the confidentiality of this Agreement. You
represent that there has been no disclosure of the terms and conditions of this
Agreement to any person or entity in violation of the preceding sentence. It is
also agreed that nothing in this Agreement shall prohibit you from discussing
any matter contained herein with your spouse and that such discussions or
disclosures shall not be deemed a breach of this Agreement.
9. Transition. You acknowledge that you will cooperate as reasonably requested
by the Company to facilitate an orderly transition of your employment duties.
10. Miscellaneous.
     (a) Notice. Any notice or other communication required or permitted under
this Agreement shall be effective only if it is in writing and delivered
personally or sent by registered or certified mail, postage prepaid, addressed
as follows (or if it is sent through any other method agreed upon by the
parties):

3



--------------------------------------------------------------------------------



 



If to the Company:
NeuStar, Inc.
46000 Center Oak Plaza
Sterling, VA 20166
Attention: General Counsel
If to you:
          at the last address on the books of the Company
          or to such other address as any party hereto may designate by notice
to the other, and shall be deemed to have been given upon receipt.
     (b) Entire Agreement. This Agreement, the Restricted Stock Agreement, and
the Noncompetition Agreement contain the entire understanding and agreement
between the parties concerning the subject matter hereof and supersede all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the parties with respect thereto, including but not
limited to any Severance Arrangements.
     (c) Amendment; Waiver. This Agreement may be amended only by an instrument
in writing signed by the parties hereto, and any provision hereof may be waived
only by an instrument in writing signed by the party against whom or which
enforcement of such waiver is sought. The failure of either party hereto at any
time to require the performance by the other party hereto of any provision
hereof shall in no way affect the full right to require such performance at any
time thereafter, nor shall the waiver by either party hereto of a breach of any
provision hereof be taken or held to be a waiver of any succeeding breach of
such provision or a waiver of the provision itself or a waiver of any other
provision of this Agreement.
     (d) Assignment. This Agreement is binding on and is for the benefit of the
parties hereto and their respective successors, heirs, executors, administrators
and other legal representatives. Neither this Agreement nor any right or
obligation hereunder may be assigned by you. As used in the Agreement, the
“Company” shall mean both the Company as defined above and any successor that
assumes and agrees to perform this Agreement, by operation of law or otherwise.
     (e) Withholding. The Company may withhold from any amounts payable to you
hereunder all federal, state, city or other taxes that the Company may
reasonably determine are required to be withheld pursuant to any applicable law
or regulation.
     (f) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF VIRGINIA, WITHOUT REFERENCE TO
ITS PRINCIPLES OF CONFLICTS OF LAW.
     (g) Construction. The headings in this Agreement are inserted for
convenience of reference only and shall not be a part of or control or affect
the meaning of any provision hereof. Should any provision of this Agreement
require interpretation or construction, it is agreed by the

4



--------------------------------------------------------------------------------



 



parties that the entity interpreting or constructing this Agreement shall not
apply a presumption against one party by reason of the rule of construction that
a document is to be construed more strictly against the party who prepared the
document.
     (h) Severability. All provisions of this Agreement are intended to be
severable. In the event any provision or restriction contained herein is held to
be invalid or unenforceable in any respect, in whole or in part, such finding
will in no way affect the validity or enforceability of any other provision of
this Agreement. The parties hereto further agree that any such invalid or
unenforceable provision will be deemed modified so that it will be enforced to
the greatest extent permissible under law, and to the extent that any court of
competent jurisdiction determines any restriction herein to be unreasonable in
any respect, such court may limit this Agreement to render it reasonable in
light of the circumstances in which it was entered into and specifically enforce
this Agreement as limited.
     (i) Legal Representation. You acknowledge and confirm that you have had the
opportunity to seek such legal, financial and other advice and representation as
you have deemed appropriate in connection with this Agreement.
     (j) Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.
     (k) Acceptance of Agreement. You may accept this Agreement by signing it
and returning it to Doug Arnold, Senior Vice President — Human Resources,
NeuStar, Inc., 46000 Center Oak Plaza, Sterling, VA 20166.

            NEUSTAR, INC.
      By:   /s/ Jeffrey E. Ganek         Name:   Jeffrey E. Ganek       
Title:   Chairman and Chief Executive Officer     

          /s/ Larry Bouman       Larry Bouman   

Date: 1/29/08

5



--------------------------------------------------------------------------------



 



Exhibit A
GENERAL RELEASE
          1. This General Release (the “Release”) is entered into by and between
Neustar, Inc. (the “Company”) and Larry Bouman (“you”) in consideration of the
payments and other benefits provided pursuant to the Status Change Agreement
dated as of January 29, 2008 (the “Status Change Agreement”) and is effective as
of the Effective Date (as defined in paragraph 9 below). Capitalized terms used
but not defined herein shall have the meanings set forth in the Status Change
Agreement.
          2. You acknowledge and agree that the payments and other benefits
provided pursuant to the Status Change Agreement and this Release: (i) are in
full discharge of any and all liabilities and obligations of the Company to you,
monetarily or with respect to employee benefits or otherwise, including but not
limited to any and all obligations arising under any alleged written or oral
employment agreement, policy, plan or procedure of the Company and/or any
alleged understanding or arrangement between you and the Company as of the date
hereof; and (ii) exceed any payment, benefit, or other thing of value to which
you might otherwise be entitled under any policy, plan or procedure of the
Company and/or any agreement between you and the Company.
          3. (a) In consideration for the payments and other benefits set forth
in the Status Change Agreement and in paragraph 1 of this Release, you, for
yourself and for your heirs, executors, administrators, trustees, legal
representatives and assigns (hereinafter referred to collectively as
“Releasors”), forever release and discharge the Company and its past, present
and future parents, subsidiaries, divisions, affiliates, partnerships, joint
ventures, related business entities, predecessors and successors, and with
respect to each such entity, its past, present and future directors, officers,
principals, shareholders, members, partners, employees, agents, consultants,
attorneys, servants, representatives, heirs, fiduciaries, trustees,
administrators, employee benefit plans or funds, insurers of such benefit plans
and funds, and successors and assigns, whether acting on behalf of the Company
or in their individual capacities (collectively the “Company Entities”) from any
and all claims, demands, debts, obligation, form of damages, causes of action,
injunctive or equitable relief, fees, expenses, and liabilities of any kind
whatsoever, in both law and equity, whether anticipated or unanticipated, known
or unknown, fixed or contingent, which you ever had, now have, or may have
against any of the Company Entities by reason of any act, omission, transaction,
practice, plan, policy, procedure, conduct, occurrence, or other matter up to
and including the date you sign this Release.
               (b) Without limiting the generality of the foregoing, this
Release is intended to and shall release the Company Entities from any and all
claims, whether known or unknown, anticipated or unanticipated, which Releasors
ever had, now have, or may have against the Company Entities arising out of your
employment and/or your separation from that employment, including, but not
limited to: (i) any claim under the Age Discrimination in Employment Act, Title
VII of the Civil Rights Act of 1964, the Fair Labor Standards Act, the National
Labor Relations Act, the Labor-Management Relations Act, the Worker Retraining
and Notification Act, the Americans with Disabilities Act, the Rehabilitation
Act, the Employee Retirement Income Security Act of 1974 (excluding claims for
accrued, vested benefits under any employee benefit or pension plan of the
Company Entities subject to the terms and conditions of such plan

 



--------------------------------------------------------------------------------



 



and applicable law), and the Family and Medical Leave Act; (ii) any claim under
the laws, regulations, or administrative codes of the State of Delaware, the
District of Columbia, and the Commonwealth of Virginia (including, without
limitation, the Virginia Human Rights Act, the Virginia Equal Pay Act, and the
Virginia Handicapped Discrimination Law); (iii) any other claim (whether based
on federal, state, or local law, statutory or decisional) relating to or arising
out of your employment, the terms and conditions of such employment, the
termination of such employment, and/or any of the events relating directly or
indirectly to or surrounding the termination of that employment, including but
not limited to discrimination, harassment, breach of contract (express or
implied), breach of the covenant of good faith and fair dealing, breach of
fiduciary duty, wrongful discharge, impairment of ability to compete in the open
labor market, loss of future earnings, fraud, misrepresentation, detrimental
reliance, defamation, slander, infliction of emotional distress or compensatory
or punitive damages; and (iv) any claim for attorneys’ fees, costs,
disbursements and/or the like. Nothing in this Release shall be a waiver of
claims that may arise after the date on which you sign this Release; rights of
indemnification to which you were entitled immediately prior to the date on
which you sign this Release under the Company’s Certificate of Incorporation,
Bylaws or otherwise with regard to your service with the Company; or rights, if
any, pursuant to the Restricted Stock Agreement dated January 21, 2008 between
you and the Company (the “Restricted Stock Agreement”).
          4. You represent and warrant that you have not commenced, maintained,
prosecuted or participated in any action, suit, charge, grievance, complaint or
proceeding of any kind against Company Entities in any court or before any
administrative or investigative body or agency and/or that you are hereby
withdrawing with prejudice any such complaints, charges, or actions that you may
have filed against Company Entities. You further acknowledge and agree that by
virtue of the foregoing, you have waived all relief available to you (including
without limitation, monetary damages, equitable relief and reinstatement) under
any of the claims and/or causes of action waived in paragraph 3 above.
Notwithstanding the foregoing, nothing in this Release shall be construed to
prevent you from filing a charge with, or participating in an investigation
conducted by, the U.S. Equal Employment Opportunity Commission or applicable
state or local agency, provided that you shall not be eligible to receive any
monetary, injunctive or other relief of any kind in connection with such charge.
In addition, nothing in this Release shall be construed to prevent you from
asserting a claim under the Older Workers Benefit Protection Act concerning the
enforceability of this release of claims under the Age Discrimination in
Employment Act.
          5. This Release is binding upon, and shall inure to the benefit of,
the parties and their respective heirs, executors, administrators, successors
and assigns.
          6. In the event any provision or part of this Release is found to be
invalid or unenforceable, only that particular provision or part so found, and
not the entire Release, will be inoperative.
          7. Nothing contained in this Release will be deemed or construed as an
admission of wrongdoing or liability on the part of the Company.
          8. This Release shall be construed and enforced in accordance with the
laws of the Commonwealth of Virginia without regard to its principles of
conflicts of law.

2



--------------------------------------------------------------------------------



 



          9. You understand that this Release constitutes the complete
understanding between the Company and you and supersedes any and all agreements,
understandings, and discussions, whether written or oral, between you and any of
the Company Entities (other than the Status Change Agreement, the Restricted
Stock Agreement and the Agreement Respecting Noncompetition, Nonsolicitation and
Confidentiality dated January 29, 2008 between you and the Company). No other
promises or agreements shall be binding unless in writing and signed by both the
Company and you after the Effective Date of this Release.
          10. You acknowledge that you: (a) have carefully read this Release in
its entirety; (b) have had an opportunity to consider for at least 21 days the
terms of this Release; (c) are hereby advised by the Company in writing to
consult with an attorney of your choice in connection with this Release;
(d) fully understand the significance of all of the terms and conditions of this
Release and have discussed them with your independent legal counsel, or have had
a reasonable opportunity to do so; (e) have had answered to your satisfaction by
your independent legal counsel any questions you have asked with regard to the
meaning and significance of any of the provisions of this Release; and (f) are
signing this Release voluntarily and of your own free will and agree to abide by
all the terms and conditions contained herein.
          11. You understand that you will have at least 21 days from the date
of receipt of this Release to consider the terms and conditions of this Release.
You may accept this Release by signing it and returning it to Doug Arnold,
Senior Vice President — Human Resources, NeuStar, Inc., 46000 Center Oak Plaza,
Sterling, VA 20166, on or before the expiration of such 21 day period. After
executing this Release, you shall have seven days (the “Revocation Period”) to
revoke this Release by indicating your desire to do so in writing delivered to
Martin Lowen, General Counsel, at the address above no later than 5 p.m. on the
seventh day after the date you sign this Release. The effective date of this
Release shall be the eighth day after it is signed by you (the “Effective
Date”). If the last day of the Revocation Period falls on a Saturday, Sunday or
holiday, the last day of the Revocation Period will be deemed to be the next
business day. In the event you do not accept this Release as set forth above, or
in the event you revoke this Release during the Revocation Period, this Release,
including but not limited to the obligation of the Company to provide the
payment(s) and other benefits set forth in the Status Change Agreement that are
expressly conditioned upon execution of this Release, shall be deemed
automatically null and void.

          LARRY BOUMAN
      Signature:               Date:          

3